FILED
                             NOT FOR PUBLICATION                             OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAGDISH SINGH,                                   No. 10-73191

               Petitioner,                       Agency No. A074-384-421

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Jagdish Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen on

the ground that he failed to establish prejudice resulting from his former attorneys’

failure to request relief under the Convention Against Torture (“CAT”). See id. at

793-94 (prejudice results when counsel’s actions may have affected the outcome of

the proceedings); Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003) (denial of

CAT relief is proper where claim is based on the same statements found not

credible for purposes of asylum and withholding of removal, and petitioner “points

to no other evidence that he could claim the BIA should have considered in making

its [CAT] determination”).

      Because the BIA’s denial of Singh’s motion to reopen on this basis was

dispositive, we need not address Singh’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-73191